Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on June 13, 2022, in which: 
1, 8, and 17 are currently amended.  
Claims 1-17 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims June 13, 2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-5, 9-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/197537 A1 (herein “Andersson”) and further in view of US-20180124792-A1 (herein “Khoshnevisan”).



Claims 1, 9, and 17
Consider claim 1, Andersson teaches A network node (see Andersson Fig. 7, note Network Node 100) of a communications network configured to provide Citizen Broadband Radio Service (CBRS) to at least one end user device (EUD) in a coverage area of the network node, the network node comprising: 
at least one processor (see Andersson Fig. 7, note processor); and 
a memory (see Andersson Fig. 7, note memory) storing software instructions configured to control the at least one processor to perform steps of: 
causing the at least one EUD to report information indicative of a respective reference signal downlink power detected by the at least one EUD (see Andersson Fig. 3, Fig. 7, Fig. 8 page 11 lines 15-28, page 12 lines 22-25 note the Network Node providing a measurement configuration message (Fig. 8, step 402/702) which indicates to the UE to provide measurement reports (Fig. 3, step 302) including the RSRP); and 
determine a respective coverage threshold for the network node based on the information reported by the at least one EUD (see Andersson Fig. 3, Fig. 7, Fig. 8, page 11 lines 29-32, page 13 line 36-page 14 line 5 note the Network Node adjusting the parameters to ensure compliance with the required zones and regulatory requirements including the border set for shared frequencies, where parameters may include adjusting the output power, the tilt of antennas, and/or the direction of antennas).
Andersson fails to teach the respective coverage threshold for the network node being indicative of received downlink (DL) power level at the border of the coverage area.  Khoshnevisan teaches using RF measurements to report a reference signal received power (RSRP) of a cell-edge UE to indicate a much larger/smaller coverage area than defined by a coverage contour threshold and/or the interference threshold and adjusting the respective coverage contour threshold and/or interference threshold accordingly (see Khoshnevisan [0100]-[0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson to include the recited teaching of Khoshnevisan.  Such a modification would improve Andersson by improving coverage contour and interference thresholds for general authorized access channel assignment (see Khoshnevisan [0002]). 
	Claim(s) 9 and 17 is/are rejected for at least the same reason(s) set forth in claim 1.
Claims 2 and 10
Consider claim 2, Andersson as modified by Khoshnevisan teaches further comprising reporting the respective coverage threshold for the network node to at least one of a Spectrum Access System (SAS) and a co-existence manager (CxM) of the communications network (see Andersson page 12 line 16 note the network node may be the SAS node.  Also see Andersson Fig. 8, page 14 lines 7-9 allowing the separate SAS entity to make the deployment decisions (Fig. 8 steps 302 and 304)).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 11
Consider claim 3, Andersson as modified by Khoshnevisan teaches wherein causing the at least one EUD to report information indicative of a respective reference signal downlink power comprising transmitting a request to the at least one EUD (see Andersson Fig. 3, Fig. 7, Fig. 8 page 11 lines 15-28, page 12 lines 22-25 note the Network Node providing a measurement configuration message (Fig. 8, step 402/702) which indicates to the UE to provide measurement reports (Fig. 3, step 302) including the RSRP).
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 12
Consider claim 4, Andersson as modified by Khoshnevisan teaches wherein causing the at least one EUD to report information indicative of a respective reference signal downlink power comprising configuring the at least one EUD to report the information indicative of a respective reference signal downlink power detected by the at least one EUD to the network node (see Andersson Fig. 3, Fig. 7, Fig. 8 page 11 lines 15-28, page 12 lines 22-25 note the Network Node providing a measurement configuration message (Fig. 8, step 402/702) which indicates to the UE to provide measurement reports (Fig. 3, step 302) including the RSRP).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 4.



Claims 5 and 13
Consider claim 5, Andersson as modified by Khoshnevisan teaches wherein the information indicative of a respective reference signal downlink power comprises any one or more of: a reference signal received power (RSRP) sample (see Andersson page 12 lines 22-25 note RSRP); a reference signal received quality (RSRQ) sample; a reference signal-signal to interference plus noise ratio (RS-SINR) sample, and channel state Information-reference signal (CSI-RS).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 5.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson as modified by Khoshnevisan , and further in view of Pub No.: US 2018/0132111 (herein “Mueck”).


Claims 6 and 14
Consider claim 6, Andersson as modified by Khoshnevisan fails to teach wherein determining a respective coverage threshold for the network node based on the information reported by the at least one EUD comprises: constructing a histogram based on the reported information indicative of the respective reference signal downlink power detected by the at least one EUD; determining the respective coverage threshold for the network node based on the histogram.  Mueck explains determining a histogram based on received interference measurements, which may include RSRP modifying the transmit power levels based on the interference measurements (see Mueck [0084], [0088]-[0090], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson as modified by Khoshnevisan to include the recited teaching of Mueck.  Such a modification would improve Andersson as modified by Khoshnevisan by improving communication for mobile devices when there is a limited amount of available spectrum (see Mueck [0003]). 
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7 and 15
Consider claim 7, Andersson as modified by Khoshnevisan as modified by Mueck teach wherein determining the respective coverage threshold for the network node based on the histogram comprises: 
identifying a smallest reference signal downlink power for which a bin in the histogram exists (see Mueck [0088]-[0090] note interference level is too high relative to the set interference level threshold/allowance); and 
setting the respective coverage threshold to a value corresponding to the identified smallest value (see Mueck [0088]-[0090] note reallocating the transmit power levels below the set interference level threshold/allowance).
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 8 and 16
Consider claim 8, Andersson as modified by Khoshnevisan as modified by Mueck teach wherein determining the respective coverage threshold for the network node based on the histogram comprises: 
identifying a smallest reference signal downlink power value for which a number of samples having the identified smallest reference signal downlink power value is equal to or more than a predefined cut-off fraction (see Mueck [0088]-[0090] note interference level is too high relative to the set interference level threshold/allowance); and 
setting the respective coverage threshold to a value corresponding to the identified smallest value (see Mueck [0088]-[0090] note reallocating the transmit power levels below the set interference level threshold/allowance).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647